Citation Nr: 1522202	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for a right knee disability has been received, and, if so, whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim for service connection for a bilateral wrist disability has been received, and, if so, whether service connection is warranted.

3.  Whether new and material evidence sufficient to reopen a claim for service connection for a bilateral ankle disability has been received, and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to January 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for a right knee disability, a bilateral wrist disability, and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service connection for a right knee disability, a bilateral wrist disability, and a bilateral ankle disability and the decision is final.

2.  In an August 2010 rating decision, the RO declined to reopen the service connection claims for a right knee disability and a bilateral wrist disability, and the decision is final.

3.  The evidence received since the June 2003 rating decision for the bilateral ankle disability and the August 2010 rating decision regarding the right knee and bilateral wrist disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claims.

CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied the Veteran's service connection claim for a right knee disability, a bilateral wrist disability, and a bilateral ankle disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The August 2010 rating decision, which declined to reopen the Veteran's service connection claims for a right knee disability and a bilateral wrist disability, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for a right knee disability, a bilateral wrist disability, and a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Application to Reopen

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a June 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a right knee disability a bilateral wrist disability and a bilateral ankle disability, in part, because there was no evidence of current conditions.  

In an August 2010 rating decision, the RO declined to reopen the previously denied claim for a right knee disability and a bilateral wrist disability because there was no medical evidence of conditions related to service.

The Veteran was notified of each decision and of his appellate rights.  He did not appeal the rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the June 2003 and August 2010 rating decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent rating decisions included the Veteran's service treatment records and post-service treatment records.

The Veteran submitted the current application to reopen his claims in December 2011.  The evidence received since the prior final rating decision includes private treatment records and the Veteran's own statements.

The Board finds that some of the evidence received since the June 2003 and August 2010 rating decisions is new in that it was not previously of record.  Of note, the Veteran has stated that the pain in his knee, wrists and ankles has spread and worsened in the last few years.  Also, an August 2012 Disability Benefits Questionnaire includes a diagnosis of right knee chondromalacia.  There are also private treatment records that note complaints of foot and joint pain.  Finally, in the August 2013 VA Form 9, the Veteran also complained that his various ailments have not been properly diagnosed and that he has only been examined for his left knee while the other areas have not been assessed.

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim. As the lack of a current condition was one of the bases for the previous denials, the evidence that the Veteran has a diagnosed right knee condition and documented complaints in his treatment records for joint pain is material.  As new and material evidence to reopen the claims for service connection have been received, the claims are, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability and the appeal is granted to this extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral wrist disability and the appeal is granted to this extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disability and the appeal is granted to this extent.


REMAND

Further development is required before the claims can be adjudicated on the merits.  Service treatment records document complaints of right knee, ankle and wrist problems during service.  There is a current diagnosis of right knee chondromalacia and notations of foot and joint pain in medical records.  Thus, a remand is necessary in order to obtain VA examinations with adequate medical nexus opinions.  38 C.F.R. § 3.159(c)(4).  

As the claim is being remanded, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for wrist, ankle or right knee complaints since 2011.   After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed right knee, bilateral wrist, and bilateral ankle condition.  The claims file and copies of all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition had its clinical onset during active duty service or is related to any in-service disease, injury or event.

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right or left wrist condition had its clinical onset during active duty service or is related to any in-service disease, injury or event.

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right or left ankle condition had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including the treatment reports from the Veteran's time in service.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


